Citation Nr: 0524609	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-22 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1944 to November 
1946.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

Service connection is now in effect for post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling; chronic 
rhinitis, rated as 10 percent disabling; and appendectomy 
scar, rated as noncompensably disabling.  During the course 
of the current appeal the veteran has raised concerns with 
regard to these and other disabilities; however, none of them 
are part of the current appeal.

Nonservice-connected pension benefits have been assigned 
since November 1979.

The veteran and another provided testimony before a Veterans 
Law Judge at the RO in Huntington, WV in July 2005; a 
transcript is of record.  It was noted that the veteran was 
born in November 1920, so he is now nearly 85 years of age.

In September 2005, a Motion to Advance the Case on the Docket 
was granted by a Veterans Law Judge.



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the appellate issue.

2.  The veteran was exposed to excessive acoustic trauma in 
service.

3.  The evidence of record and medical opinion raises a doubt 
as to an associative and/or significant contributory 
relationship between the veteran's in-service experiences 
including acoustic trauma and/or his service-connected 
sinusitis and his current hearing loss. 



CONCLUSION OF LAW

Evidence of record and resolution of doubt establish 
entitlement to service connection for bilateral defective 
hearing as being due to service or as not being dissociable 
from service connected sinusitis.  38 U.S.C.A. §§ 1110, 1153, 
1154; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310, 3.385 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matters

During the pendency of this appeal, a number of changes took 
place with regard to regulations and other mandates 
concerning obligations for developing evidence and for 
ensuring due process and other matters.  There may be 
additional records available somewhere, and additional 
medical opinions could be obtained.  However, the claim can 
be resolved without these.  And given the nature of the 
decision rendered herein, the Board finds that adequate 
development of the evidence has taken place for an equitable 
disposition of the pending appellate issue, and that there 
has been no violation of the veteran's rights. 

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§  1110, 1131 (West 2002 & Supp. 2005).  Service 
connection for sensorineural hearing loss (an organic disease 
of the nervous system) may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2004).

This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The veteran's service during World War II was with the 1st 
Cavalry Division, 8th Cavalry Regiment, primarily in 
reconnaissance.  He qualified with the M-1 rifle and earned 
bronze battle stars for action including the liberation of 
the Southern Philippines.  His separation document reflects 
that in service, he was a rifleman and a military policeman 
in addition to reconnaissance NCO.  His job was described as 
making security patrols on highways and in towns using a 
jeep; he checked military installations and factories to 
guard against sabotage; and made reports of irregularities to 
the commanding officer, throughout which time he was clearly 
exposed to acoustic trauma.

On the entrance and separation examinations, no audiometric 
tests were undertaken.  Spoken and whispered voice tests 
showed hearing acuity at 15/15, bilaterally.  Limited service 
medical records are in the file.

On the initial VA examination after service separation in May 
1948, when he was found to have sinus problems, no 
measurement of his hearing acuity was undertaken.

On VA examination in June 1953, hearing acuity was again not 
measured.

Private treatment records from May 1978 to January 1980 refer 
to the veteran's having deafness in the left ear which was 
said to have been present since he was a young man.  

Some private clinical records for 1997 refer to his ears 
being stopped up, and noted a history of loud noise exposure.  
He had had an upper respiratory infection since which he had 
had decreased hearing in the past months.  Examinations of 
his ears showed debris obstructing the left ear which was 
cleaned with aspiration; he also had thickened ear drums.  
Speech reception threshold testing (SRT) showed 45 decibels 
in the right ear and 50 decibels in the left ear but no other 
specific findings were noted.

Statements were received in August 2000 from the veteran's 
wife and daughter as to his deteriorating hearing acuity with 
significantly greater progression of late resulting in his 
turning up the television set and them yelling at him to make 
him hear.  

VA examination in November 2000 noted the presence of 50% 
obstruction of his nose and a diagnosis of sinusitis.  
Various studies were also undertaken in late 2000 relating to 
a possible brain hemorrhage, with findings of diffuse 
cerebral atrophy, but no acute intracranial abnormality 
identified.  He was found to have mastoid air cell signal 
abnormality which was presumed to be chronic.  

On private clinical records from September 2001, it was noted 
that he had severe bilateral headache due to his sinusitis, 
and severe, developing hearing loss of a down-sloping nature.  
The hearing loss had precipitated tinnitus in both ears.  He 
also had vocal cord paralysis.  The hearing loss was said to 
have existed for "years and years".

On a private audiometric test undertaken in September 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
80
70
LEFT
60
35
40
65
65

On those assessments where comprehensive testing was 
undertaken, private clinical records and ongoing VA clinical 
reports show findings of both sensorineural and conductive 
hearing loss with an increased gap between the right and left 
ear and at the various levels. 

On VA audiometric evaluation in March 2003, the finding of 
left ear deafness in 1978 was noted, as well as the other 
post-service hearing loss history.  His hearing was said to 
have deteriorated dramatically in the past 7-8 years; he had 
had the onset of tinnitus about 20 years before.  He reported 
a history of sinusitis and military noise exposure without 
ear protection, including in direct combat.  He had had some 
occupational noise exposure since service.  

On the VA audiometric examination undertaken in March 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
4000
6000
RIGHT
40
40
70
80
85
LEFT
40
35
60
75
75

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 84 percent in the left ear.  The 
diagnosis was mild to severe, predominantly sensorineural 
hearing loss, bilaterally.  It was noted that the 
tympanometry indicated the possibility of Eustachian tube 
dysfunction, but there was no finding of significant 
conductive component to the current hearing loss so it was 
not likely due to the sinusitis.

The veteran has provided treatise materials relating to the 
potential associations between sinusitis and other sinusitis 
problems, Eustachian tube difficulties and conductive hearing 
loss.

The veteran has provided written statements and oral 
testimony, along with that of his family members.  He 
indicates that in addition to his combat associated noise 
exposure, he was also required in service to stay underwater 
for as long as possible which may have precipitated 
additional problems.




Analysis

The Board had carefully reviewed the evidence in this case in 
association with the pertinent regulations.  

The Board also appreciates the oral and written testimony 
from the veteran and his family members relating to his ever-
deteriorating hearing problems including their ongoing 
observations.  Although the veteran and his wife are not 
medically trained, it appears that his daughter may have some 
ties to the medical community; in any event, all of them are 
qualified to provide personal observations if not medical 
conclusions.  And in this regard, the Board finds this 
evidence to be both credible and edifying.

The veteran's hearing in service was not subjected to 
audiometric evaluations.  The 15/15 on whispered and spoken 
voice testing, shown at entrance and separation, is not 
particularly helpful to determine the specific nature of any 
hearing loss, particularly at the higher frequencies as may 
be usual when there is a sensorineural causation.  

However, it is clear that the veteran was exposed to ongoing 
significant acoustic trauma in service.

He was not examined for hearing impairment until 1978, by 
which time he was said to be virtually deaf in one ear.  
Since then, he had been found to have significant 
deterioration in hearing in both ears.  Consistently, the 
hearing loss has been described as having been present since 
he was a young man, i.e., when in service, and/or for years 
and years.  

This hearing loss is of a primarily sensorineural nature, 
clearly compatible with acoustic trauma.  

He may or may not have additional conductive loss, but this 
is relatively insignificant in the satisfactory and timely 
resolution of this case.  If he has conductive loss, he has 
alleged that it is due to his service-connected sinusitis.  
There are certainly theoretical hypotheses to support that 
argument, although from a practical viewpoint, some 
physician's have discounted that given the lack of 
significant current findings of important conductive 
impairment.

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.),  Based on private and VA audiological 
evaluation results, the veteran has a serous bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385.  
That has now apparently caused tinnitus of at least 20 years 
duration.  And clinical evaluations clearly show the presence 
of bilateral sensorineural hearing loss which may well be due 
to acoustic trauma.  

Although the evidence is not unequivocal, a doubt is raised 
as to the nature of the association between in-service noise 
exposure and the post-service hearing loss.  That doubt must 
be resolved in his favor.  Accordingly, it is unnecessary to 
delve further into any possible relationship between the 
conductive components of his hearing loss, if any, and his 
service-connected sinusitis.

The Board finds that there is an ample basis for weighing the 
relative merits of the arguments on both sides.  The Board 
concludes that competent evidence, viewed objectively, is at 
least in relative equipoise on the question of whether the 
veteran's bilateral sensorineural hearing loss is linked to 
military service and/or the circumstances of such service.  
Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 
op. cit.  The evidence is entirely adequate to support the 
medical nexus linking the disabilities to service.
 
There is adequate medical evidence to support the veteran's 
claim and the Board is constrained from offering an 
alternative opinion or judgment in opposition thereto.  This 
raises a reasonable doubt which must be resolved in the 
veteran's favor under 38 C.F.R. § 3.102 (2003); Gilbert, 1 
Vet. App. at 55.  Accordingly, the Board concludes that 
entitlement to service connection for bilateral hearing loss 
is warranted.  


ORDER

Service connection for bilateral defective hearing is 
granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


